 HEMPSTEAD MOTOR HOTELPiedmont Properties, Inc. d/b/a Hempstead MotorHotel and Local 32B-32J Service EmployeesInternational Union, AFL-CIO. Cases 29-CA-10056 and 29-RC-578130 April 1984DECISION, ORDERAND CERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 15 December 1983 Administrative LawJudge Howard Edelman issued the attached deci-sion. The General Counsel filed exceptions and asupporting brief, and the Respondent filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions, to adopt the recommended Order, andto issue a Certification of Results of Election.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for Local 32B-32J, ServiceEmployees International Union, AFL-CIO, andthat it is not the exclusive bargaining representativeof these bargaining unit employees.DECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge. Thehearing in the above matter took place on October 11,1983.On November 9, 1982, Local 32B-32J, Service Em-ployees International Union, AFL-CIO, herein calledthe Union, filed an unfair labor practice charge (Case 29-CA-10056) against Piedmont Properties, Inc. d/b/aHempstead Motor Hotel, herein called Respondent. OnDecember 30, 1982, the Regional Director for Region 29issued a complaint alleging various independent viola-tions of Section 8(a)(1) of the Act.On September 16, 1982, the Union filed an RC petition(Case 29-RC-5781) in connection with certain part-timemaintenance employees employed by Respondent. Pursu-ant to a Stipulation for Certification Upon Consent Elec-270 NLRB No. 19tion, an election was held on November 5, 1982. As aresult of the election, the Union did not receive a majori-ty of the valid votes cast. Thereafter, timely objectionswere filed by the Union. On January 12, 1983, the Re-gional Director for Region 29 issued a Report on Objec-tions ordering a hearing on certain objections.On May 26 the above complaint and hearing on objec-tions were consolidated. The 8(aXl) allegations and theobjectionable conduct alleged are coextensive.All parties were represented at the hearing and wereaccorded full opportunity to be heard, to introduce rele-vant evidence, to present oral argument, and to filebriefs. Briefs were filed by Respondent.On consideration of the entire record, the briefs, andmy observation of the demeanor of the witnesses, I makethe followingFINDINGS OF FACT1. JURISDICTIONRespondent is a New York corporation engaged in theoperation of a motor hotel in West Hempstead, NewYork. In the course of the operation of its motor hotel,Respondent annually derives gross revenue receivedfrom room rentals exceeding S500,000. Additionally, Re-spondent annually purchases heating oil, electricity, andother goods and services valued at an excess of S50,000directly from States of the United States other than NewYork.Respondent admits and I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONRespondent admits and I find that the Union is a labororganization within the meaning of Section 2(5) of theAct.FACTS OF THE CASEFor a number of years the Union has had a collective-bargaining agreement with Respondent covering its full-time maintenance employees.Sometime during the latter part of the summer of1982, the Union commenced organizing the part-timemaintenance employees employed by Respondent. TheUnion's organization campaign was conducted by unionbusiness agent Charles Brown, who was also the Union'sagent administering the collective-bargaining agreementon behalf of the Union.On September 16, 1982, the Union filed an RC petitionin Case 29-RC-5781. Thereafter the parties entered intoa Stipulation for Certification Upon Consent Election ina unit consisting of all regular part-time building serviceemployees including maids, laundry employees, porters,and maintenance employees.On November 5, 1982, an election was conducted atRespondent's motor hotel. Of nine eligible voters, eightvoted. The vote was four employees voted in favor ofrepresentation by the Union and four employees votedfor no representation by any labor organization.121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, as set forth above, the Union filed timelyobjections to the conduct of the election, and unfairlabor practice charges.Mildred Brown-Stanly, a part-time maid and a unit.employee employed by Respondent, testified on directexamination that sometime during the last week in Octo-ber 1982, as she passed the check-in desk by the lobby,she had a conversation with Leon Zwelsky, Respond-ent's night manager, and an admitted supervisor withinthe meaning of Section 2(11) of the Act. During thisconversation, Zwelsky told Brown-Stanly that if theUnion came in the employees would no longer be able todo the things they were doing at the present time.Brown-Stanly asked him what he meant and he repliedthat employees might not be able to leave early whenthey finished their assigned work.Respondent's practice had been to permit its part-timeemployees to leave work early on completion of their as-signed work.On cross-examination, Brown-Stanly admitted thatduring this conversation the subject of potential negotia-tions in the event the Union won the election came upand, in this connection, Brown-Stanly testified thatZwelsky said the Union could demand during such nego-tiations that part-time employees not be allowed to leaveearly.Leon Zwelsky testified that he had no individual con-versation with Brown-Stanly or any other employee con-cerning the Union. However, he did conduct severalmeetings where he spoke to the assembled employeesconcerning the Union. He testified that at one such meet-ing, a part-time employee, he could not recall who,asked about Respondent's practice of permitting its part-time employees to leave early on completion of their as-signed work. He replied that if the Union came in therewould be negotiations and this practice could be subjectto negotiations. He said he could speak to the Unionabout it, but it was possible they might not look favor-ably on it.In view of my favorable impression as to Zwelsky'scredibility and in view of Brown-Stanly's admission oncross-examination which generally corroboratesZwelsky's testimony, I credit Zwelsky's testimony.Ruby Carter, a part-time maid, and a unit employeeemployed by Respondent, testified that about an hourafter the election was held' she heard Ms. Bethea, apart-time maid and unit employee employed by Respond-ent, ask Leon Zwelsky, "Are you going to pay me offthe books," and that Zwelsky replied, "I guess I have toadopt you." Carter's testimony is corroborated by thetestimony of Brown-Stanly. Zwelsky testified that he didnot recall making such statement.2X The election was held on November 5, 1982, at Respondent's facilitybetween the hours of 9 a.m. to 10 p.m.' Carter testified that during the first week in November 1982, beforethe election, Bethea had told her that Zwelsky had said that when theUnion came in Respondent would no longer be able to pay Bethea offthe books. This testimony was objected to by Respondent as hearsay.The objection was sustained.The Regional Director's report on objections indicates that Bethea wascontacted by the Board agent conducting the investigation. AlthoughBethea refused to give an affidavit she orally denied such conversationIn view of the mutually corroborative testimony ofCarter and Brown-Stanly and the inability of Zwelsky torecall the alleged conversation, I credit the testimony ofCarter and Brown-Stanly concerning the November 5conversation between Zwelsky and Bethea.Zwelsky testified that Bethea was an elderly employeein poor health and that she had requested him severaltimes before the election to pay her off the books so thatshe would be eligible for unemployment benefits.Zwelsky told her he could not do this. Several weeksafter the election Bethea quit Respondent's employ.There was no evidence submitted by the GeneralCounsel to establish that Bethea was ever paid off thebooks, at any time during her employ with Respondent.Bethea was not called as a witness by the General Coun-sel.Charles Brown, union business agent, testified that heservices Respondent's full-time employees pursuant tothe terms of the parties' collective-bargaining agreement.In connection with this service, he periodically visits Re-spondent's motor hotel and meets with unit employees.In this connection, the collective-bargaining agreementprovides:Authorization representatives of the Union shallhave admission to the establishments of the Em-ployers, but such representatives shall make ar-rangements with the management as to the time ofmaking such vists.Conferences held between Union representativesand the employees shall not interfere with or inter-rupt the work of the employees; and if held on thepremises, such conferences must be within a placearranged for with the management.3On November 5, 1982, about 8 p.m., about an hourbefore the scheduled election, Brown, accompanied byunion representative Clyde Hayes, visited Respondent'sfacility to speak with the Union's election observer. Re-spondent was evidently aware of this planned visit andhad made one of their guest rooms on the first floor nextto the lobby available to the Union for this purpose.Brown and Hayes met briefly with the Union's observer,employee Beverly Brim, in the guest room. Brown andHayes then left the room and waited in the lobby, anarea of about 10 by 15 feet, for the arrival of the Boardagent. As he stood in the lobby with Hayes, LeonZwelsky came over and told him that he did not wanthim wandering through the hotel and disturbing employ-ees. Zwelsky then left the lobby area. Within the nextfew minutes the part-time employees who were eligibleto vote began filtering in the lobby waiting for the pollsto open. At this time, the Board agent and Respondent'scounsel had not yet arrived.4Brown and Hayes testified that Zwelsky reappeared inthe lobby area several minutes later. At this time sevenwith Zwelsky took place or that Zwelsky ever promised to pay her offthe books.I Art. XI of the collective-bargaining agreement.' The actual voting area set forth in the stipulation was Respondent's"basement linen room."122 HEMPSTEAD MOTOR HOTELor eight of the nine eligible voters were also present inthe lobby area, milling about. At this time, Zwelsky ac-cused Brown of talking to the voters. He told Brown hewanted him off his property or he was going to call thepolice. Brown told Zwelsky he had a right to be thereand suggested to Zwelsky that he go back to his deskand leave him alone. Zwelsky did not call the police andBrown and Hayes remained in the area without furtherincident until the Board agent arrived.The General Counsel did not question witnessesBrown-Stanly or Carter concerning this incident, norwere they questioned as to this incident on cross- exami-nation. The General Counsel did not call other employeewitnesses to testify concerning this incident. Neither Re-spondent nor the General Counsel questioned Zwelskyconcerning this issue.Brown and Hayes left the facility following the Boardagent's preelection instructions. They returned to the fa-cility for the election count.Analysis and ConclusionsIn connection with the complaint which alleges thatZwelsky threatened its employees with stricter enforce-ment of work rules the credible evidence establishedthat, during a meeting called by Respondent to discussthe pending union campaign, an employee, presumablyBrown-Stanly, questioned Zwelsky concerning Respond-ent's practice of permitting its part-time employees toleave work early, after completion of their assigned jobtasks. Zwelsky's reply was that if the Union came inthere would be negotiations and this practice would besubject to such negotiations. He further stated he couldspeak to the Union about it (an apparent implication thathe would continue to support the practice) but it waspossible the Union might not look favorably on suchpractice.The Board recently held in Rexall Corp., 265 NLRB121 (1982), an employer does not violate Section 8(a)(l)when he informs employees of changes that mightoccurr as the result of collective bargaining if he doesnot reasonably imply that he intends to make such unilat-eral changes should the union come in, predict directly,or by implication what impact unionization would haveon the employer or employees, or threaten employeeswith reprisals. This case concerned among other employ-er practices, the practice whereby employees were al-lowed to leave work 5 minutes early to catch a bus. Inthis connection, an employer representative, during aconversation with an employee about the practice, toldthe employee that such benefit would become a negotia-ble item if the union were to win an election. The Board,applying the rationale discussed above, reversed the ad-ministrative law judge and concluded that the employerdid not violate Section 8(aX1) by such conduct.In the instant case Zwelsky merely stated that thepractice of allowing employees to leave early couldbecome the subject of negotiations. He did not state orimply that the practice would be subject to negotiations.Moreover, he implied that he would support continu-ation of the practice in the event it came up during col-lective-bargaining negotiations. Under these circum-stances I conclude that Respondent did not violate Sec-tion 8(a)(1) by such conduct.The complaint further alleges that Respondent offeredbenefits to employees in the form of payments to em-ployees off the books in order to induce them to refrainfrom supporting the Union. In this connection the admis-sible evidence established that immediately following theelection employee Bethea asked Zwelsky if he wouldpay her off the books. Zwelsky replied, "I guess I haveto adopt you." The evidence further established thatprior to the election Bethea had on several occasions re-quested that Zwelsky pay her off the books and eachtime he had refused to do so. Further, there was no evi-dence that Respondent, at any time, had actually paidBethea off the books. Moreover, as noted above, Bethea,in connection with the investigation of the objectionsherein, orally denied that Zwelsky ever promised to payher off the books. In view of Respondent's prior practiceof refusing to pay Bethea off the books, notwithstandingher repeated requests, the absence of any evidence sheever received any payment off the books and the ambig-uous statement by Zwelsky to Bethea after the election,"I guess I have to adopt you," I conclude there is insuffi-cient evidence to establish that Respondent violated Sec-tion 8(a)(l) as alleged.The complaint further alleges Respondent violatedSection 8(a)(1) by threatening to arrest union organizerBrown. In this connection the evidence established that,about 40 minutes prior to the election and before the ar-rival of the Board agent conducting the election, unionagents Brown and Hayes were present in the Respond-ent's lobby with about seven of the eight voters voting inthe election. According to Zwelsky, Brown was talkingto the voters. Brown denied this. I find it unnecessary toresolve this credibility issue. The evidence further estab-lished that Zwelsky accused Brown of talking to the em-ployees and told him he wanted him off his property orhe was going to call the police. However, the GeneralCounsel failed to produce any employee who testifiedthey overheard Zwelsky's statements to Brown. In thisconnection, employees Brown-Stanly and Carter, wit-nesses called by the General Counsel, were not ques-tioned concerning this incident. Nor was any evidence il-licited that the employees were later informed ofZwelsky's statement. There is then no evidence to estab-lish that any employee overheard or subsequentlybecame aware of Zwelsky's statement. The gravamen ofthe violation alleged is that such statement discouragedemployees from becoming members of or supporting theUnion and therefore interfered with, restrained, and co-erced employees in the exercise of their Section 7 rights.If the employees were unaware of such statement, assum-ing such statement was otherwise unlawful, their Section7 rights could hardly be interfered with. The Board heldip W. T. Grant Co., 209 NLRB 244 (1974), that wherethe record did not reveal evidence that employees over-heard or became aware of a threat by an employer offi-cial to arrest a union official, an 8(a)(l) violation couldnot be found.Accordingly, I conclude that Respondent byZwelsky's conduct did not violate Section 8(a)(l).123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, I do not find Zwelsky's conduct to be un-lawful. Brown had no right to be present in the lobbyprior to the arrival of the Board agent conducting theelection. He had received permission to utilize a guestroom for the purpose of conferring with his observer butthis did not permit his presence in the lobby. Nor did theprovision in the collective-bargaining agreement provid-ing for union visitation rights at Respondent's facilityextend such right to Brown. Such clause relates to theright of union representatives to come on Respondent'sfacility to discuss issues relating to working conditionswith unit employees covered by the contract. It does notextend the right of a union representative to come onRespondent's facility to meet with nonunit employees forany purpose. Since it is clear that Brown and Hayes werenot present in the lobby to speak with unit employees, Iconclude Zwelsky could ask Brown to leave the lobbyand to tell him when he resisted that he would call thepolice. In any event, Brown and Hayes did not leave,but remained in the lobby without further incident untilafter the Board agent arrived and had the usual preelec-tion conference with all parties present. At that time, allparties departed so that the election could be conducted.Under these circumstances, I would conclude that the in-cident would not have interfered with, coerced, or re-strained employees concerning their Section 7 rights oraffected the voting in the election. Cf. Harvey's ResortHotel, 236 NLRB 1670 (1978); Howard Johnson Co., 242NLRB 386 (1979).CONCLUSIONS OF LAWBased on my findings of fact and on my analysis ofsuch findings, I have concluded that Respondent has notviolated Section 8(aXl) of the Act as alleged.The Representation ProceedingThe objections filed in connection with this proceed-ing were coextensive with the unfair labor practices al-leged.I further conclude in view of my findings and analysisof such findings, as set forth above, that Respondent didnot engage in objectionable conduct.In view of my findings and conclusion set forth above,and the entire record in these proceedings, I hereby issuethe following recommended"ORDERThe complaint is dismissed in its entirety.IT IS FURTHER RECOMMENDED that a Certification ofResults of Election in Case 29-RC-5781 issue.6 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.124